Title: John Adams to Abigail Adams, 3 May 1789
From: Adams, John
To: Adams, Abigail


        
          New York May 3. 1789
          My dear Portia
        
        I must finally conclude to request of you to come on to New York as soon as possible and bring Charles and Thomas both with you if you can— if they cannot come at present let them follow as soon as they can be permitted.— I design they shall both Spend the Vacation here at least.— I want your Advice about furniture and House. bring Polly Taylor with you.— You had better land on Long Island and go directly to Jamaica to Mrs Smiths. The Journey to Providence is not much and the Passage from thence pleasant, at this season. My Love to all
        John Adams.
      